Citation Nr: 1631411	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral vascular accident (claimed as stroke and complications of knee surgery).

2.  Entitlement to service connection for deep vein thrombosis (claimed as complication of knee surgery).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to service connection for depression 

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for above the knee amputation of left leg.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from November 1975 to November 1976.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from August 2009, November 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's appeals are based on 3 different rating decisions.  Based on the record, the Veteran has properly perfected his appeals for each rating decision.  For purposes of clarity, the procedural history of each is described below. 

In an August 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for residuals of cerebral vascular accident, deep vein thrombosis, and entitlement to a TDIU.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2009.  The RO issued a Statement of the Case (SOC) in February 2012 and the Veteran filed a substantive appeal in March 2012.  On the Veteran's March 2012 VA Form 9, he did not select whether or not he desired to have a hearing before a Board member (Box 8 on the form).  

In a November 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for depression.  The Veteran filed a timely NOD in January 2010.  The RO issued a SOC in February 2012 and the Veteran filed a substantive appeal in March 2012.  On the Veteran's March 2012 VA Form 9, he did not select whether or not he desired to have a hearing before a Board member (Box 8 on the form).  

In an April 2012 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a left shoulder condition and an above the left knee amputation (the Veteran was already service connected for degenerative arthritis of left knee but requested compensation for above the knee amputation).  The Veteran filed a timely NOD in August 2012.  In June 2013, the RO issued a SOC and the Veteran filed a timely substantive appeal in June 2013.  On the Veteran's June 2013 VA Form 9, he indicated in Box 8 that he wanted a travel Board hearing.  No hearing was scheduled.  

In a separate June 2013 correspondence, the Veteran requested a travel Board hearing.  On a July 2016 Informal Hearing Presentation, the Veteran's representative requested that the matters be remanded to afford the Veteran a hearing before a Board member.  The Board therefore finds that a remand is required to schedule a travel Board hearing.  





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




